Name: Council Decision of 21 October 2010 on the position to be taken by the European Union within the Association Council set up by the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part, with regard to the adoption of provisions on the coordination of social security systems
 Type: Decision
 Subject Matter: social protection;  European construction;  Africa;  economic geography;  executive power and public service
 Date Published: 2010-11-23

 23.11.2010 EN Official Journal of the European Union L 306/8 COUNCIL DECISION of 21 October 2010 on the position to be taken by the European Union within the Association Council set up by the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part, with regard to the adoption of provisions on the coordination of social security systems (2010/698/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 79(2)(b) in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 67 of the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part (1) (the Agreement), provides that the Association Council shall adopt provisions to implement the principles on the coordination of social security systems as set out in Article 65 of the Agreement before the end of the first year following its entry into force. (2) Objective 29, second indent, of the EU-Tunisia Action Plan adopted by the Association Council in the context of the European Neighbourhood Policy on 4 July 2005 calls for the adoption by the Association Council of a decision implementing Article 65 of the Agreement. (3) In accordance with Articles 1 and 2 of Protocol (No 22) on the Position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application. (4) In accordance with Articles 1 and 2 of Protocol (No 21) on the Position of the United Kingdom and Ireland in respect of the Area of Freedom, Security and Justice, annexed to the Treaty on the European Union and to the Treaty on the Functioning of the European Union, and without prejudice to Article 4 of that Protocol, those Member States are not taking part in the adoption of this Decision and are not bound by it nor subject to its application, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the European Union within the Association Council set up by the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part, concerning the implementation of Article 67 of the Agreement, shall be based on the draft decision of the Association Council attached to this Decision. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 21 October 2010. For the Council The President J. MILQUET (1) OJ L 97, 30.3.1998, p. 2.